Citation Nr: 1600093	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for residuals of a chip fracture, at the L5 level, with traumatic arthritis of the thoracic spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty with the United States Army from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions dated in October 2007 and April 2008 by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In April 2010, the Veteran testified during a travel board hearing before a Veterans Law Judge (VLJ), who is no longer employed with the Board.  A transcript of the hearing is associated with the claims file.  In January 2012, the Veteran was sent a letter notifying him that the VLJ who conducted the hearing was no longer employed by the Board and asked if he wished to have another hearing.  The letter stated that if he did not respond within 30 days from the date of the letter that the Board would assume that he did not want another hearing.  The Veteran did not respond, and therefore the Board finds that he does not want another hearing.


FINDINGS OF FACT
1.  Throughout the entire rating period, residuals of a chip fracture, at the L5 level, with traumatic arthritis of the thoracic spine have not resulted in ankylosis of the entire thoracolumbar spine.

2.  Throughout the initial rating period, degenerative joint disease of the left knee has been productive of 120 degrees of flexion and 5 degrees of extension.

3.  Throughout the initial rating period, degenerative joint disease of the right knee has been productive of limitation of motion of 100 degrees of flexion and 5 degrees of extension. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for residuals of a chip fracture, at the L5 level, with traumatic arthritis of the thoracic spine have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71A, Diagnostic Code 5242 (2015).

2.  The criteria for an initial a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2015).

3.  The criteria for an initial a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Initial Ratings for Degenerative Joint Disease of the Knees

The appeals for higher rating for bilateral knee disabilities are appeals from the initial assignment of disability ratings following the establishment of service connection in October 2007.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the October 2007 decision on appeal, the Veteran was awarded service connection for degenerative joint disease of the knees, and granted initial noncompensable evaluations, which were subsequently changed to 10 percent evaluations, effective June 17, 2003.  Degenerative joint disease of the knees is rated under 38 C.F.R. § 4.71a, Diagnostic Code (Code or DC) 5003 (2015).  Under DC 5003 (which provides ratings for degenerative arthritis), arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2015).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

After reviewing the entire claims file, the Board finds that the Veteran's degenerative joint disease of the knees has been not more than 10 percent disabling at any time during the period on appeal.  Specifically, degenerative joint disease has been productive of limitation of motion to 100 degrees of flexion and 5 degrees of extension in the right knee, and to 120 degrees of flexion and 5 degrees of extension in the left knee.

X-ray imaging in February 2009, revealed narrowing of the medial compartment of the right knee, with subchondral sclerosis and osteophyte formation at the medial compartment.  There was no evidence of fracture or effusion, and the impression was of degenerative changes of the medial compartment of the right knee.  The Veteran reported that pain in the right knee was worse than the left, and he had buckling and popping in the right knee.  Pain averaged at a level of 5 out of 10, but increased to 9 out of 10 over the course of the day.  Decreased knee flexion was noted, and there was a right limp while walking, but he was nonetheless able to walk without assistance more than 100 feet.  In April 2004, passive range of motion of the right knee was described as being from zero to 100 degrees, with strength at a level of 4 out of 5.

On VA examination in March 2007, the Veteran reported that because he was unable to bend over, he was forced to kneel often, and this was "why his knees are a problem."  Pain was present in both knees, but worse in the right, and included "snapping stiffness."  There was no reported weakness, swelling, heat and redness, instability or giving way, locking, fatigability, or lack of endurance.  There were also no periods of flare-ups, and no episodes of dislocation or recurrent subluxation.  The Veteran had trouble climbing ladders and stairs, as well as difficulty with any activity requiring him to kneel or walk for more than 30 minutes.  The examiner observed a normal gait, without functional limitations on standing or walking, and no objective evidence of painful motion, edema, effusion, weakness, tenderness, abnormal movement, or guarding.  Range of motion of the knees was to 140 degrees of flexion, and zero degrees of extension - both without pain, and without additional functional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  McMurray's test was positive on the left, and negative on the right, but there was otherwise no evidence of instability.

Review of May 2003 magnetic resonance imaging (MRI) of the right knee was "most concerning for an oblique tear involving the posterior horn of the medial meniscus."  Imaging of the left knee at the same time revealed post-surgical changes regarding a medial meniscectomy and possible partial lateral meniscectomy.  X-ray imaging during the VA examination showed tricompartmental degenerative changes of the right and left knees associated with chondrocalcinosis.

Private evaluation in April 2007 indicated "+1 infrapatellar edema bilaterally," with slight intracapsular effusion on the right, primarily localized to the lower pole.  Both knees were tender over the medial joint line, and there was a "slight loss of full extension on the right versus full extension on the left."  A "slight loss of flexion bilaterally with flexion limited by pain on the right" was also noted, as was crepitus with flexion and extension of the right knee.

During a spine examination in January 2008, the Veteran stated that he walks one mile three times a week, but needs to take frequent stops due to bilateral knee pain.  Bilateral leg lifts, however, were negative with the exception of a complaint of severe bilateral pain and low back stiffness.

In September 2009, MRIs of both knees continued to show torn cartilage and severe arthritis, especially in the left knee.  At that time, an "unloader brace" was being used with the left knee, in an effort to shift weight-bearing to the lateral compartment.  The Veteran reported that he was no longer able to bend, lift, carry or kneel, and there was a 5 degree loss of extension in both knees, with flexion appearing full.  Both knees were stable on stress testing.

During a May 2011 VA examination, the right knee was more bothersome than the left, but both were productive of burning sensation at night and when sitting for more than 10 minutes.  Pain increased to a level of 8 out of 10 with walking more than 10 minutes, but was relieved with rest.  The Veteran endorsed stiffness and denied redness, heat, swelling, and locking.  The right knee had given out twice while climbing stairs, and weakness, fatigue, and lack of endurance were all present.  While walking was painful, the Veteran exercised twice a week at a gym, using a bike and light weights.  Range of motion in both knees was to 120 degrees of flexion, with pain at 120 degrees, and full extension without pain.  There were no clinical signs of instability, and no additional decrease in range of motion on flare-ups, or due to pain, weakness, excess fatigability, or incoordination.

In July 2013, the lower extremities were normal on inspection and palpation with regard to range of motion, muscle strength and tone, and stability.  In December 2013, the Veteran was described in a private treatment record as an "avid exercise enthusiast," using both a treadmill and bike.  He reported that three weeks prior he had experienced increasing pain in the medial aspect of the right knee after squatting and pivoting.  Since that time there had been pain in the medial aspect of the knee.  Symptoms were aggravated by squatting, pivoting, and twisting, as well as by walking.  On examination of the right knee, range of motion was from 5 degrees to greater than 130 degrees.

The foregoing illuminates a somewhat variable history of symptoms and level of functional impairment, a fact which is understandable given that the period on appeal stretches for more than a decade.  During his April 2010 hearing, the Veteran reported that his knees were "always burning," that his arthritis "bothers [him] especially when it gets real damp," and that he has "a hard time walking," yet by July 2013 he was actively engaging in exercise, and had essentially normal right knee range of motion and no complaints referable to the left knee.

Again, without range of motion limited to 30 degrees of flexion or 15 degrees of extension, a schedular rating of greater than 10 percent cannot be awarded for either knee.  Furthermore, without flexion limited to 45 degrees or extension limited to 10 degrees, a separate rating cannot be afforded.  38 C.F.R. § 4.71a, DCs 5260, 5261.  At its absolute worse, range of motion of the right knee has been limited to 100 degrees of flexion (April 2004) and to 5 degrees of extension (July 2013 and September 2009), while the left knee has been limited to 120 degrees of flexion (May 2011) and 5 degrees of extension (September 2009).  Even when considering additional functional limitation on flare-up or due to factors such as pain, weakness, excess fatigability, and incoordination, limitation of motion simply has not reached the level of a rating in excess of 10 percent for either knee during the period on appeal.

Separate evaluations for lateral instability or recurrent subluxation of the knees may be warranted in some circumstances.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (DC 5260) and compensable limitation of extension (DC 5261) of the same knee joint).  Having evaluated the claims file, however, the Board finds that at no time during the period on appeal have symptoms of lateral instability or recurrent subluxation reached the level of a compensable evaluation in either knee in spite of transient symptoms, such as occasional locking or giving way, as there have been no clinical identifications of such symptoms on multiple examinations and evaluations.

The Board has also considered whether one or more "extraschedular" ratings is warranted for the service-connected knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

In April 2015 the VA Director of Compensation Services reviewed the claims file and determined that "[t]he evidentiary record, when considering the totality of evidence, does not support the idea that the medical evidence regarding the . . . knees is so exceptional or unusual to render application of regular rating schedular standards impractical."  The Board is not bound by the Director's finding, but nonetheless agrees with his conclusion.  Specifically, the schedular rating criteria used to rate degenerative joint disease of the knees above, reasonably describe and assess the Veteran's particular disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, to include functional limitations due to pain and fatigability.  The Veteran has asserted that he is especially limited in his ability to walk and kneel, however as these are functions dependent on motion of the knee, the schedular rating criteria expressly contemplate these limitations.  

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and the Board finds that extra-schedular evaluation is not warranted.

Accordingly, the Board concludes that the Veteran's bilateral degenerative joint disease of the knees has been not more than 10 percent disabling in either knee throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating for Residuals of a Chip Fracture, at the L5 Level, with Traumatic Arthritis of the Thoracic Spine

Service connection for residuals of an L5 chip fracture was previously established in a decision which is not the subject of the current appeal.  The appeal regarding the low back disability is thus not an appeal of the initial disability rating, but rather an appeal for an increased rating.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Residuals of a chip fracture at the L5 level of the spine, with arthritis of the thoracic spine, are rated as 50 percent disabling, effective December 7, 2007.  The disability is evaluated under 38 C.F.R. § 4.71a, DC 5242 (2015).  Under this Code, disabilities of the spine are rated under the General Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, while a higher, 100 percent, rating is available only on evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

After reviewing the entire claims file, the Board finds that the Veteran's residuals of a chip fracture, at the L5 level, with traumatic arthritis of the thoracic spine have been not more than 50 percent disabling at any time during the period on appeal.  Specifically, residuals of a chip fracture have been unproductive of ankylosis of the entire thoracolumbar spine.

During his April 2010 hearing, the Veteran endorsed a burning pain when sitting or standing for too long, and thus he had "to keep moving slowly to ease the pain."  A typical day consisted of getting out of bed in the morning, and experiencing "unbearable" pain, while dressing himself.  He was capable of cleaning his home, and took "a little walk" each day.  He was able to drive, however, "it bothers me a little bit and I do a little shopping or something and I don t know how to cook that good but I try to help the wife a little bit."

On VA examination in January 2008, pain in the back was at a constant level of 4 out of 10, localized to the lower mid back in the lumbar region without radiation.  Low back stiffness was most notable upon awakening and in the morning hours, and there was no reported extremity weakness.  Standing and straightening the spine alleviated symptoms on occasion, and flare-ups of increased symptoms occurred with changes in weather such as when it rains.  The Veteran was unable to repetitively move his back due to pain, and he reported no associated features or symptoms such as weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction attributable to his back condition.  Range of motion was to 40 degrees of flexion and 35 degrees of extension, and the Veteran was "very anxious about low back spine range of motion, complaining to severe pain" during testing.  There was no fatigue or weakness, however, he was unable to endure repetitive use testing.  Thoracolumbar muscle spasms were absent, but increase paraspinal motor tone was present.  The examiner expressly indicated that "[t]here was no fixed deformity (ankylosis) of the back," and went on to note some potential neurological deficits, including decreased sensation to sharp touch over the shins, and mildly decreased sensation to soft touch vibration and temperature in both lower extremities.  There were otherwise no neurologic symptoms, and the examiner opined that there was "significant [limitation of motion] of the ranges of motion, but there is no weakness or incoordination.  This results in significant loss of function and is consistent with the degenerative changes demonstrated on x-rays."

X-ray imaging in November 2008 showed chronic changes from a spine fracture, with kyphosis at the T11-L2 levels, as well as a broad bulge at the L2-3 level.  In January 2009, the Veteran presented with difficulty flexing the lumbar spine with worsening pain while sitting and standing.  Physical therapy over the years had been unproductive with regard to relief.  Weakness, gait disturbances, and bowel or bladder issues were affirmatively denied, and he reported that he was only able to flex his back "to about 30 degrees."  He was able to heel and toe raise without difficulty, motor strength in the hip flexors, quadriceps, plantar flexors, and dorsiflexors were normal, and straight leg raises bilaterally were negative in the sitting position at 90 degrees.

VA examination in May 2011 confirmed the presence of an old T12 compression fracture, with multilevel moderate degenerative disease.  A physical examination demonstrated abnormal posture, with increased thoracic kyphosis, loss of lumbar lordosis, tenderness of the lumbar paraspinal area, and reduced lumbar range of motion secondary to pain.  As a result, the Veteran reported that he was limited in his ability to sit for more than 10 minutes without changing position, and was unable to flex, extend, or rotate his lower spine.  He was nonetheless able to drive a motor vehicle for short distances, and was generally independent with activities of daily living.  Flexion of the spine was to 50 degrees, with pain beginning at 40 degrees, and extension was to 20 degrees, with pain at 20 degrees.  

On physical therapy evaluation in June 2013, the Veteran presented with muscle spasms in the right lumbar paravertebrals and decreased active range of motion of the lumbar spine.  He was given a heating pad, and instructions for its use.  Following some exercises which he "was able to tolerate . . . well," it was suggested that he would "benefit with skilled [physical therapy]."  The next month, in July 2013, he described his usual pain level as 9 out of 10.  The level of fictional impairment was severe, and interfered with most, but not all, daily activities.  The pain also interfered with sleep regularly.  Since its onset, the overall severity of the pain had moderately increased, with aggravating factors including climbing stairs, any low back movement, standing up from a lying position, and standing up from a sitting position.  There was no accentuation or straightening of lordosis, no listing to either side, no kyphotic or scoliotic deformity, and normal sagittal and coronal balance.  Tenderness not present in the midline, but was present on the right in the paraspinous muscles.  There was no muscle tenderness, and muscle spasm only presented on the right, in the paraspinous muscles.  Active range of motion was "full and asymptomatic to 75 degrees" of flexion, and extension was full "and asymptomatic to 25 degrees."  The Veteran had normal strength, reflexes, and sensation.  The foregoing was consistent with a December 2013 assessment which showed that he had "full range of motion of the [lumbosacral] spine."

Again, in order for a schedular rating of greater than 50 percent to be assigned, the evidence must reflect that there is unfavorable ankylosis of the entire spine.  In addition to a specific finding in January 2008 that the spine is not ankylosed, the evidence has consistently showed that the Veteran is able to flex and extend the spine.  To the extent that there has been some inconsistent evidence possible neurologic symptoms, there has been no indication - to include either from the Veteran, or on clinical evaluation - that such symptoms are related to residuals of an L5 chip fracture.

Again, as with the knees, in addition to analysis of whether the spine warrants and increased schedular rating, the Board has also considered whether an extraschedular rating is warranted for the disability.  Regarding the threshold factor of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, Thun, 22 Vet. App. 111, the Board finds that it does not.  In April 2015 the VA Director of Compensation Services reviewed the claims file and determined that "[t]he evidentiary record, when considering the totality of evidence, does not support the idea that the medical evidence regarding the back . . . is so exceptional or unusual to render application of regular rating schedular standards impractical."  The Board is not bound by the Director's finding, but nonetheless agrees with his conclusion.  All limitations endorsed by the Veteran have, in essence, been related to his painful motion and its effects on his daily life and ability to function.  While pain has certainly been severely limiting for the Veteran, his functional level of restriction is implicitly considered in the evaluation above and the effects of pain are expressly incorporated into the rating criteria through operation of 38 C.F.R. §§ 4.40 and 4.45.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and the Board finds that extra-schedular evaluation is not warranted.  

Accordingly, the Board concludes that residuals of a chip fracture at the L5 level of the spine have been not more than 50 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The appeal regarding the knees arises from an appeal of the initial evaluations following the grant of service connection in October 2007.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Notice letters were nonetheless sent to the Veteran in December 2007 and August 2009, which included descriptions of what information and evidence must be submitted to substantiate the spine rating claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before a VLJ who is no longer with the Board, the issues on appeal were clarified and potentially relevant additional evidence was identified and discussed.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in August 2009.  Although VA's duty to notify was thus satisfied subsequent to the initial adjudication of the spine rating, the issue was readjudicated, most recently, with the issuance of a statement of the case in September 2009, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in March 2007, January 2008, and May 2012 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the January 2008 examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his low back - the topic of the examination.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in its most recent, February 2013 remand, the Board ordered additional development, including retrieval of VA treatment records and private records.  With regard to the private records, the Board identified three specific physicians which the Veteran had previously identified himself, and asked that the RO retrieve treatment records from them - or ask the Veteran to complete a new authorization for the release of such records.  The RO contacted the Veteran, and he identified treatment from sources other than those previously identified.  The RO - appropriately - contacted these sources of private treatment and retrieved the relevant records.  The Board finds that the RO substantially complied with the February 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 50 percent for residuals of a chip fracture, at the L5 level, with traumatic arthritis of the thoracic spine is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.	

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


